DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 4/6/2020.  These drawings are acceptable.

Specification
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, 2- ‘beam path ) arranged’ should read ‘beam path arranged’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-12 are objected to because of the following informalities:  

Claims 2-12 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 4 recites the limitation "the at least partially transparent bottom" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the sample holder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the refractive index" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the immersion medium" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the at least partially transparent bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the sample holder" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the at least partially transparent bottom" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the sample holder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least partially transparent bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sample holder" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Double Patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

     Claims 1-14, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 9946057. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-13 of U.S. Patent No. 9946057 similarly claims and discloses a microscope module (See for example Claims 1, 7) for imaging a sample comprising at least one illumination objective (See for example Claim 1, lines 13-16) for producing an illumination beam along an illumination beam path and arranged to illuminate lower surfaces of the sample; at least one detection objective (See for example Claim 1, lines 17-20; Claim 2) having a detection path, wherein the detection path is at an angle to the illumination beam path.  Claims 1-13 of U.S. Patent No. 9946057 additionally similarly claims and discloses the angle of the detection path to the illumination beam path is substantially orthogonal (See for example Claim 2); a sample holder for holding the sample, wherein a bottom of the sample holder is at least partially transparent to the illumination beam (See for example Claim 1, lines 8-12); the illumination objective and the detection objective are in an immersion medium in contact with the at least partially .
     Claims 1-14, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 10656404. Although Claims 1-13 of U.S. Patent No. 10656404 similarly claims and discloses a microscope module (See for example Claim 1) for imaging a sample comprising at least one illumination objective (See for example Claim 1, lines 16-19) for producing an illumination beam along an illumination beam path and arranged to illuminate lower surfaces of the sample; at least one detection objective (See for example Claim 1, lines 20-25) having a detection path, wherein the detection path is at an angle to the illumination beam path.  Claims 1-13 of U.S. Patent No. 10656404 additionally similarly claims and discloses the angle of the detection path to the illumination beam path is substantially orthogonal (See for example Claim 2); a sample holder for holding the sample, wherein a bottom of the sample holder is at least partially transparent to the illumination beam (See for example Claim 1, lines 10-15); the illumination objective and the detection objective are in an immersion medium in contact with the at least partially transparent bottom of the sample holder (See for example Claim 1, lines 26-29); the refractive index of the immersion medium is substantially similar to that of the at least partially transparent bottom of the sample holder (See for example Claim 1, lines 30-32); the at least partially transparent bottom of the sample holder is made of a membrane (See for example Claim 3); the sample is in a culture medium (See for example Claim 1, lines 1-3); the culture medium has a refractive index substantially similar to that of the at least partially transparent bottom of the sample holder (See for example Claim 9); the at least partially transparent bottom of the sample holder comprises a protrusion in which the sample is held (See for example Claim 4); the illumination beam is arranged to illuminate the sample through a bottom of the protrusion (See for example Claim 5); the protrusion .

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-5, 7-8, 13-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huisken et al. (J. Huisken, D. Y. R. Stainier, ‘Selective plane .
     Huisken et al. discloses a microscope module for imaging a sample (See for example Abstract; Figures 1-5) comprising at least one illumination objective (See for example ‘Beam shaping’ in Figure 3; ‘cyl’ or ‘ill obj’ in Figures 4B, D, E) for producing an illumination beam (See ‘Excitation’ and ‘Light sheet’ in Figure 1; ‘Light sheet' in Figure 3; blue illumination beam in Figures 4B, D, E) along an illumination beam path and arranged to illuminate lower surfaces of the sample (See ‘Sample’ in Figure 1, wherein the incident blue light sheet illuminates a lower side surface of the sample); at least one detection objective (See for example ‘Beam shaping’ in Figure 3; ‘cyl’ or “ill obj’ in Figures 4B, D, E) having a detection path, wherein the detection path is at an angle to the illumination beam path (See Page 1969, col. 1, lines 1-9, wherein the excitation light axis and the detection axis are orthogonal to each other).  Huisken et al. additionally discloses the angle of the detection path to the illumination beam path is substantially orthogonal (See Page 1969, col. 1, lines 1-9, wherein the excitation light axis and the detection axis are orthogonal to each other); a sample holder (See for example ‘ch’ in Figures 4B, D, E; sample chamber not shown in Figure 5A) for holding the sample, wherein a bottom (See for example side of ‘ch’ on which excitation light is incident in Figures 4B, D, E, wherein the optical devices are reoriented such that that side of ‘ch’ on which excitation light is incident is face-down) of the sample holder is at least partially transparent to the illumination beam; the illumination objective and the detection objective (See specifically Figure 4E, 5, wherein the illumination and detection objectives are water-dipping objectives in contact with an immersion liquid containing the sample) are in an 
     Huisken et al. further discloses a method (See for example Abstract; Figures 1-5) of imaging a plurality of samples (See for example Figure 5A, ‘Embryos’) comprising arranging an illumination objective (See for example “Beam shaping’ in Figure 3; ‘cyl’ or “ill obj’ in Figures 4B, D, E) to illuminate lower surfaces (See ‘Sample’ in Figure 1, wherein the incident blue light sheet illuminates a lower side surface of the sample) of a plurality of samples; arranging a detection objective (See for example “Beam shaping’ in Figure 3; ‘cyl’ or ‘ill obj’ in Figures 4B, D, E) to detect emitted light at an angle to the illumination objective; and creating an image (See Figure 5B, C) of the one or more of the plurality of samples.  Huisken et al. additionally discloses selecting different ones of the plurality of samples (See Figure 5A, wherein ‘Embryos’ are sequentially imaged in time-lapsed recording fashion).

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
     Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huisken et al. in view of Holy et al. (U.S. Patent Application Publication US 2009/0174937 A1), of record.
     Huisken et al. discloses the invention as set forth above in Claims 1-5, 7-8, 13-14, except for the illumination beam path being arranged at substantially 30 degrees to horizontal.  However, Holy et al. teaches a known SPIM optical system (See for example Abstract, Figures 1-4), wherein the illumination beam path (See for example 112, 104, 114 in Figures 1-4) may be arranged at an angle (See for example ϕ in Figures 1-4), such as 30 degrees (See for example Paragraph 0031), from horizontal (See for example 134 in 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/16/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872